oOo Oo 4 DH HH HBP WwW HO eS

ww NH NH NH WN WN NY NY NO |= S| FF FF HFS OS S| S| =|
Co st DH tH BR WD HN —S& OO OO CO ITD DH HH SFP WO NY KF OS

Case 2:19-cr-00151-JCC Document 1

ENTERED
RECEIVED

—___— FILED
——— LODGED

AUG 14 2019

AT SEATTLE
CLERK U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
BY DEPUTY

 

Filed 08/14/19 Page 1 of 2

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,
Plaintiff,

Vv.

JOHN E. MERMIS,
Defendant.

 

 

 

 

WRI9"154 sec

INFORMATION (Felony)

THE UNITED STATES ATTORNEY CHARGES THAT:
COUNT 1

(Serving as Airman without Airman’s Certificate)
On or about July 6, 2017, in Kent, within the Western District of Washington, the |

INFORMATION/MERMIS - 1

defendant, JOHN E. MERMIS, did knowingly and willfully serve in the capacity of an
airman, that is, a pilot in command of a civil or private aircraft without having in effect
an airman’s certificate issued by the Administrator of the FAA authorizing him to serve
in that capacity, in that the defendant operated and flew a Cessna Model 172N, bearing
yo
Hf
Ht
Hf
Hf

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
on DN Hh He WH LY

10
1]
12
13
14
15
16
17
18
19
20
ZI
22
23

25
26
Zi
28

 

 

Case 2:19-cr-00151-JCC Document 1 Filed 08/14/19 Page 2 of 2

U.S. tail number N76046, at Crest Airpark located in Kent Washington, without having a
valid FAA airman’s certificate to do so.

All in violation of Title 49, United States Code, Section 46306(b)(7).
DATED this 14th day of August, 2019.

BRIAN T. _—_
United States Z,

   

PRiER Zi
nited States Attorney

 

JOSEPH C. SILVIO
Special Assistant United States Attorney

INFORMATION/MERMIS - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
